J-A10006-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    DARRELL DANDRIDGE AND SHEILA               :   IN THE SUPERIOR COURT OF
    DANDRIDGE                                  :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    NORTHEAST MEDICAL CENTER, JEL              :
    BLUEGRASS LLC., AND PAYSON                 :   No. 1793 EDA 2020
    HOLDINGS LLC                               :
                                               :
                                               :
    APPEAL OF: BORIS OVRUTSKY                  :

                Appeal from the Order Entered August 20, 2020
      In the Court of Common Pleas of Philadelphia County Civil Division at
                           No(s): No. 160102464


BEFORE:      PANELLA, P.J., OLSON, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                         FILED FEBRUARY 11, 2022

         This matter compels us to address whether the trial court properly

corrected a caption to correct the name of a in a civil case after judgment has

been filed. Upon careful review, we affirm.


        In the morning of February 14, 2014, Darrel Dandridge was descending

the handicap ramp outside of the building located at 9200 Marshall Street in

Philadelphia. As Dandridge was walking, he slipped and fell on accumulated

ice that was hidden under fresh snow. Dandridge suffered injuries to his head,

neck and back from the fall. At the time of the accident, the registered deed


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A10006-21


stated that the titled property owner was an individual named Boris Ovrutsky,

who purchased the property on January 5, 2005. In April of 2014, Ovrutsky

sold the property.


      On January 20, 2016, Dandridge and his wife, Sheila Dandridge, filed a

complaint that initiated this matter. The Dandridges’ complaint named eight

defendants including one styled as Northeast Medical Center d/b/a NE Medical

Center. However, the complaint did not specify Ovrutsky, the titled owner of

the premises, as a named defendant.


      After several unsuccessful attempts, the Dandridges effected service of

the complaint on “Northeast Medical Center, [care of] Boris Ovrutsky” on June

21, 2016. Ovrutsky did not respond or otherwise object to this service.


      In September of 2016, after the statute of limitations expired, the

Dandridges filed a motion to amend their complaint, which sought to amend

or amplify the designation of “Northeast Medical Center” to “Boris Ovrutsky

d/b/a Northeast Medical Center.” On October 10, 2016, Ovrutsky’s counsel

filed a response to the motion to amend. Ovrutsky’s counsel also filed a

praecipe to attach documents and a supplemental brief, which included leases

reflecting that Ovrutsky was leasing the property in an individual capacity. On

November 29, 2016, the trial court issued an order that simply denied the

motion to amend the complaint without any indication as to its reasoning.

Consequently, Ovrutsky had no further participation in the matter.



                                     -2-
J-A10006-21


      The case proceeded to arbitration and then, upon appeal of the

arbitration award by the Dandridges, to a trial held on June 4, 2018. On June

8, 2018, the trial court returned a verdict in favor of the Dandridges and

awarded damages in the amount of $90,606.74. No post-trial motions were

filed. On October 2, 2018, the Dandridges filed a praecipe to enter judgment,

and judgment was entered that day.


      On December 5, 2018, the Dandridges filed a second motion to amend

the complaint, which was nearly identical to the motion that the court denied

on November 29, 2016. On June 27, 2019, the trial court entered an order

granting the Dandridges’ request to amend the complaint and noted that

judgment was entered against Ovrutsky.


      On February 14, 2020, the Dandridges filed a praecipe to issue a writ of

execution, and Ovrutsky filed an emergency motion to stay the writ of

execution on March 5, 2020, which the trial court granted. On March 6, 2020,

Ovrutsky filed a motion seeking to vacate the June 27, 2019 order and strike

the judgment. On August 5, 2020, the trial court held a hearing on the motion

and, on August 20, 2020, denied the motion. This timely appeal followed in

which Ovrutsky raises multiple challenges to the trial court’s denial of his

motion.


      Ovrutsky set forth six challenges to the trial court’s denial of his motion

to vacate its order dated June 27, 2019. Specifically, the issues raise claims



                                      -3-
J-A10006-21


that the order (a) violated the coordinate jurisdiction rule, (b) was devoid of

legal effect pursuant to Pa.R.C.P. 227.1 and Pa.R.C.P. 227.4, (c) violated 42

Pa.C.S.A. §5505, (d) entered judgment against Ovrutsky without notice that

judgment could be entered against him, (e) should have been stricken, and

(f) should have been vacated on the basis of extraordinary causes and

equitable considerations. See Appellant’s Brief at 4-6. Our review will focus

on whether the trial court properly amended the caption under Pa.R.C.P. 1033

and entered judgment, and, if not, whether the trial court should have granted

the motion to strike.


      It is well settled that a petition to open or strike judgment is an appeal

to the equitable powers of the court, and absent a manifest abuse of

discretion, the trial court’s decision will not be disturbed on appeal. See PNC

Bank v. Kerr, 802 A.2d 634, 638 (Pa. Super. 2002). Accordingly, a motion

to strike does not involve the discretion of the court. See Wells Fargo Bank,

N.A. v. Lupori, 8 A.3d 919, 920 (Pa. Super. 2010) (citation omitted). A

motion to strike “is not a chance to review the merits of the allegations of a

complaint.” Oswald v. WB Pub. Square Assocs., LLC, 80 A.3d 790, 794

(Pa. Super. 2013) (citation omitted). Rather, a motion to strike a judgment

“is the remedy sought by one who complains of fatal irregularities appearing

on the face of the record.” U.S. Bank Nat’l Ass’n for Pa. Hous. Fin. Agency

v. Watters, 163 A.3d 1019, 1028 (Pa. Super. 2017) (citation omitted).




                                     -4-
J-A10006-21


      A petition to strike a judgment is aimed at defects that affect the validity

of the judgment itself and must be granted when a fatal defect appears on the

face of the record. See Oswald, 80 A.3d at 793-794. “Matters outside of the

record will not be considered, and if the record is self-sustaining, the judgment

will not be stricken.” Vogt v. Liberty Mutual Fire Insurance Co., 900 A.2d

912, 916 (Pa. Super. 2006) (citation omitted).


      We are mindful that the test our courts have long used to determine if

an amendment to a caption is permissible following the expiration of the

statute of limitations is whether the plaintiff sued the correct party, but under

the wrong name, or whether the plaintiff sued the wrong party and sought to

name another party to the case. See Anderson Equipment Co. v. Huchber,

690 A.2d 1239, 1241 (Pa. Super. 1997) (citations omitted). Specifically,

“where the wrong party was sued and the amendment is designed to

substitute another, distinct party, it will be disallowed.” Id. (citation omitted).

In short, such practice was prohibited beyond the statute of limitations.


      We have reviewed the briefs of the parties, the relevant law, the certified

record, and the comprehensive opinion authored by the Honorable Stella Tsai

of the Court of Common Pleas of Philadelphia County, dated November 16,

2020. We conclude that Judge Tsai’s opinion adequately and accurately

addresses each of Ovrutsky’s issues. Based on our review of the record, the

evidence is sufficient to support the trial court’s determination that the

Dandridges sued the correct defendant but under the wrong name.

                                       -5-
J-A10006-21


Accordingly, we can find no abuse of discretion in the trial court’s order

granting the motion to amend or the order denying the motion to vacate. We

therefore affirm on the basis of the trial court’s opinion.


      Order affirmed.


      Judge Colins joins the memorandum.


      Judge Olson concurs in the result.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/11/2022




                                      -6-
                                                                          Circulated 01/0412022 01:52 PM




     IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUN1Y
                     FIRST JUDICIAL DISTRICT
                 TRIAL DIVISION - CIVIL SECTION
DARRELL DANDRIDGE AND
SHEILA DANDRIDGE,                                       Superior Court No.:            •
    Plaintiffs-Appellees                                1793 EDA 2020
                                                                                             0,
              v.                                        JANUARY TERM, 2016:                  -f'
                                                        No. 2464
BORIS OVRUTSKYD/B/A                                     (160102464)
NORTHEAST MEDICAL                                       Control No.: 20030918               "·.
CENTER, ET AL.
    Defendant-Appellant


     OPINION OF THE TRIAL COURT PURSUANT TO PA. R.A.P. 1925(a)

        I.   Introduction and Procedural History

      On June 4, 2018, this Court conducted a bench trial on Plaintiffs' claims against

Northeast Medical Center, the named Defendant in this action. These claims arose from

Plaintiff Darrell Dandridge's fall on the ramp leading to the entrance of a medical office

building located at 9150-9200 Marshall Street, Philadelphia, PA 19114 (the "Property"),

which is known as the Northeast Medical Center. Plaintiff Darrell Dandridge was

present and represented by Jeffrey Zimmerman, Esquire of Rovner, Allen, Rovner,

Zimmerman, and Schmidt. No individual or counsel appeared at trial on behalf of

Defendant Northeast Medical Center, even though notice of the trial time and date was

duly served on Northeast Medical Center at the residence of Boris Ovrutsky, its sole

proprietor and owner. We found in favor of Plaintiffs and awarded damages in the

amount of $90,606.74 in a written decision filed on June 8, 2018. No post-trial motions

were filed. Judgment was entered on October 2, 2018 upon Praecipe of the Plaintiff.

      On December 5, 2018 Plaintiffs filed a Motion to Amend Complaint by

substituting "Boris Ovrutsky d/b/a Northeast Medical Center" in place of "Northeast

                                             1



                                                                    I I II Ill IIlllll 111111111111111
                                                                           16010246400132
Medical Center" ("the December 2018 Motion"). The December 2018 Motion was

served upon Mr. Ovrutsky and his counsel, but neither Mr. Ovrutsky nor his counsel

responded to the December 2018 Motion. The December 2018 Motion sought similar

relief to Plaintiffs' September 2016 Motion to Amend. Mr. Ovrutsky filed a response to

that September 2016 Motion, and Honorable Arnold L. New denied that motion without

comment and without prejudice. For the reasons stated in our Opinion of June 27, 2019

(attached as Exhibit "A"), we granted the Plaintiffs' December 2018 Motion, concluding

that that denying Plaintiffs' December 2018 Motion to Amend would constitute a

"manifest injustice" under Pennsylvania law.

       Over eight months later, on March 6, 2020, Mr. Ovrutsky brought a Motion to

Vacate the June 27, 2019 Order and Strike the judgment entered against him, which this

Court denied in its Order and Memorandum Opinion of August 19, 2020 and is now the
subject of this appeal.



       II.    Factual Findings

       In pleadings and papers filed with the trial court, Mr. Ovrutsky admits to being

the owner and operator of the property identified as "Northeast Medical Center" located

at 9150-9200 Marshall Street, where the accident occurred, but has endeavored to deny

that he and "Northeast Medical Center" are one and the same.1 Mr. Ovrutsky, an

individual, acquired the propertyfrom an entity called "Northeast Medical Center

Associates," and then operated the property himself, as a sole proprietor, under the


I
  Ovrutsky Brief at pp. 2-3 (filed October 10, 2016); Ovrutsky Brief, Exhibit A at pp. 2-
3, 8-10, 15-16 (leases naming Boris Ovrutsky as landlord for the property) (filed
October 11, 2016); Ovrutsky Supplemental Brief at p. 2 (filed October 11, 2016).

                                            2
name "Northeast Medical Center." Mr. Ovrutsky never alleged, much less proved, that

he created a corporation, limited liability company partnership, or other entity to own,

operate, or manage the property. Mr. Ovrutsky never submitted articles of

incorporation, certificate of organization, or other papers to the court to indicate that an

entity known as "Northeast Medical Center" separate from himself existed on or before

January 20, 2016.

       Failure to name the correct party is a technical defect that can be cured by

amendment of the complaint at any time, absent prejudice to the opposing party. See,

e.q., Zercher v. Coca Cola USA, 438 Pa. Super. 142, 651 A2d 1133, 1134 (1994) ("to

secure a determination of cases on their merits the trial court should grant, whenever

possible, a petition to change the name on a pleading" unless there is prejudice or

surprise to the other party) (citations omitted); Horowitz v. Universal

Underwriters Ins., 397 Pa. Super. 473, 580 A.2d 395, 398 (1990) (Rule 1033 "has
repeatedly been interpreted as requiring the liberal evaluation of amendment requests

in an effort to secure a determination of cases based upon their merits rather than based

upon a mere technicality.") ( citations omitted).

       Although the December 2018 Motion was filed on December 5, 2018, after the

statute oflimitations had expired,s it was still feasible for the Plaintiffs to obtain such

relief where, as here, there is no question that amendment is being sought to correct

how the Defendant is named and not to substitute a new and distinct entity or person in

its place. When addressing a request to amend the designation of another party after

2
 The fall occurred on February 14, 2014, and the statute of limitations ran on February
14, 2016. 42 Pa.C.S.A. § 5524(2).


                                              3
the statute of limitations has run, we must determine whether the right party was

originally sued under the wrong designation. The operative test is "whether the right

party was sued but under a wrong designation, or whether a wrong person was sued and

the amendment was designed to substitute another and distinct party." If the right

party was sued under the incorrect name, and the moving party is not seeking the

substitution of a distinct party, the motion to amend the complaint should be granted.

See, e.g., Wicker v. Esposito, 500 Pa. 457, 457 A.2d 1260, 1260 (1983) (per curiam);

and Hamilton v. Bechtel, 441 Pa. Super. 390, 657 A.2d 980, 981 (1995).

       In Waugh v. Steelton Taxicab Co., plaintiff was injured riding in a taxicab

owned by the Steelton Taxicab Company, and he filed suit against that entity,

erroneously believing it to be a corporation. Waugh, 89 A.2d 527, 527-28 (Pa. 1952).

Plaintiff Waugh later discovered that Steelton Taxicab Company was not a corporation

but actually was the fictitious name used by Anthony John Kosir to conduct his taxicab

business. Id. at 528. Service had been made upon Kosir when the plaintiff still thought

that Kosir was the principal of Steelton Taxicab Company. After the statute of

limitations had run, plaintiff sought to amend the complaint to replace Steelton Taxicab

 Company with Kosir as the defendant, which the trial court denied. Id.

       The Pennsylvania Supreme Court reversed, holding that, "[i]t would be strange

 indeed if the law would permit a person actually responsible for a civil or criminal act to

 escape accountability because the summons or warrant served on him named him

 Richard Roe instead of John Doe." Id. The court permitted the complaint to be

 amended because "no one other than Kosir was ever involved because there was no




                                              4
entity as the Steelton Taxicab Company apart from the personality of Kosir." Id. at 529

(emphasis original).

      In keeping with Waugh, we concluded that that the complaint caption should be

amended to name the Defendant as "Boris Ovrutsky d/b/a Northeast Medical Center."

Having failed to appear at trial or respond to the Motion to Amend of his own accord,

Mr. Ovrutsky is in no position to argue prejudice or surprise in the disposition of this

matter.



      111.      Discussion

       In his Statement of Matters Complained of on Appeal, Defendant contends that

the Court erred as a matter of law and abused its discretion in denying Mr. Ovrutsky's

Motion to Vacate on the following grounds which we address seriatim:

             A. The court erred as a matter oflaw in denying Mr. Ovrutsky's motion to
                vacate its order dated June 27 2019 on the basis that the court's order
                dated June 27, 2019 granting plaintiffs' second motion to amend the
                complaint was entirely devoid oflegal effect pursuant to Pa. R.C. P. 227.1
                and Pa. R.C.P. 227-4;

             B. The court erred as a matter of law in denying Mr. Ovrutsky's motion to
                vacate its order dated June 27 2019 on the basis that the court's order
                dated June 27, 2019 granting plaintiffs' second motion to amend the
                complaint the Court's Order dated June 27, 2019 violated 42 Pa. C.S.A.
                §5505;

             C. The court erred as a matter oflaw in denying Mr. Ovrutsky's motion to
                vacate its order dated June 27 2019 on the basis that the court's order
                dated June 27, 2019 granting plaintiffs' second motion to amend the
                complaint violated the Coordinate Jurisdiction Rule;

             D. The court erred as a matter oflaw and abused its discretion in denying Mr.
                Ovrutsky's motion to vacate its order dated June 27 2019 on the basis that
                the court's order dated June 27, 2019 granting plaintiffs' second motion to
                amend the complaint entered judgment against Boris Ovrutsky, an
                individual, without notice that judgment could be entered against him;


                                               5
          E. The court erred as a matter oflaw in denying Mr. Ovrutsky's motion to
             vacate its order dated June 27 2019 on the basis that the court's order
             dated June 27, 2019 granting plaintiffs' second motion to amend the
             complaint and entering judgment against Boris Ovrutsky, an individual,
             should have been stricken;

          F. The court erred as a matter oflaw and abused its discretion in denying Mr.
             Ovrutsky's motion to vacate its order dated June 27 2019 on the basis of
             extraordinary causes and equitable considerations.

See Defendant's Statement of Matters Complained of on Appeal, October 1, 2020, at 1-

2.

      For the reasons stated below, we find that the Defendant's arguments lack merit

and we respectfully ask the Superior Court to affirm our decision.



          A. It was proper for this Court to grant Plaintiffs' December 2018
              Motion to Amend as Pennsylvania Rules of Civil Procedure
              227.1 and Pa. R.C.P. 227,4 are inapplicable to Plaintiffs' Motion.

       In his first issue, Defendant contends that Plaintiffs' December 2018 Motion to

Amend sought to modify this Court's decision and violated Pa.R.C.P. 227.1, which

governs Motions for Post-Trial Relief, because it was filed more than 10 days after trial.

We disagree. Pa.R.C.P.   227.1   is inapplicable as the Plaintiffs' December 2018 Motion to

Amend does not constitute a Motion for Post-Trial Relief which seeks alteration of the

actual party against whom judgment was entered. Rather, the sole purpose of the

December 2018 Motion to Amend was to correct the name of the same entity we found

responsible for Plaintiffs' injuries.

       Nor does the Court's June 27, 2019 Order and Opinion violate Pa. R. C. P.    227.4

 for being issued 120 days after the entry of judgment. The Order and Opinion neither

 grants a "motion to strike, open, or vacate" the judgment nor constitutes an entry of



                                               6
default judgment. Defendant's Motion, 'V 81 (quoting Morningstar v. Hoban, 819

A.2d 1191, 1194 (Pa. Super. 2003).



          B. It was proper to grant Plaintiffs' December 2018 Motion to
             Amend under the Pennsylvania Rules of Civil Procedure as the
             Court's Order dated June 27, 2019 does not violate 42 Pa. C.S.A.
              §5505.

       Here, the December 2018 Motion to Amend was brought in accordance with Pa.

R.C.P. 208.1, which simply defines a "motion" as "any application to the court for an

order made in any civil action or proceeding" and Pa. R.C.P. 1033, which provides that

"[a] party ... may at any time ... correct the name of a party," including after judgment. See

Pa. R.C.P. 1033. The December 2018 Motion to Amend did not ask the court to "modify

or rescind" its final order by altering the disposition of any claims or parties in violation

of 42 P.S. § 5505. See Haviland v. Kline & Specter, P.C., 182 A.3d 488, 492 (Pa.

Super. 2018)("final orders are defined as orders disposing of all claims and all parties.").

In fact, the Motion sought no change in the disposition of the claims or substitution of

parties but requested that we amend the caption by correcting the name of one party,

the Defendant.



           C. The Court's order dated June 27, 2019 granting Plaintiffs'
              December 2018 Motion to Amend does not violate the
              Coordinate Jurisdiction Rule.

       The December 2018 Motion to Amend was properly brought and did not violate

 the coordinate jurisdiction rule because additional facts had been brought to light. As

 this court explained in its original Opinion of June 27, 2019:

        The prior order did not state any reasons for the denial of the Plaintiff[s']
        prior motion to amend, which, based on information and belief, was issued

                                               7
      on the papers alone without a hearing. At trial, we had an opportunity to
      assess and consider the relevant facts in the context of the entire record
      that would not have been available to Judge New in 2016.

Order, June 27, 2019, at 11. Indeed, the Defendant himself stated in the underlying

Motion to Vacate that the coordinate jurisdiction rule allows departure from an earlier

ruling when there is "a substantial change in the facts or evidence giving rise to the

dispute in the matter, or where the prior holding was clearly erroneous and would create

a manifest injustice if fo11owed." Defendant's Motion, 1111 94-95 ( quoting Ryan v.

Berman, 572 Pa. 156, 161, 813 A.2d 792, 795 (2002); Goldey v. Trustees of Univ.

ofPennsylvania, 544 Pa. 150, 155, 675 A.2d 264, 267 (1996)). The Plaintiffs also

point to part of the reasoning in Riccio v. Am. Republic Ins. Co. that the Defendant

misses in his citation of that same case:

       a judge ruling on a later motion is not precluded from granting relief
       although another judge has denied an earlier motion. However, a later
       motion should not be entertained or granted when a motion of the same
       kind has previously been denied, unless intervening changes in the facts or
       the law clearly warrant a new look at the question.

Plaintiffs' Memorandum, at p. 8 (quoting Riccio, supra, 550 Pa. 254, 261, 705 A.2d

422, 425 (1997)).

       While seeking similar relief, the Plaintiffs' December 2018 Motion to Amend is

not "identical" to the September 2016 Motion. Contra Defendant's Memorandum,

March 6, 2020, at 18. In fact, Plaintiffs did provide additional facts that were not

 available for and not included in the September 2016 Motion before Judge New. Id.

 Specifically, the Plaintiffs asserted that this Court had determined that Mr. Ovrutsky

 had "accepted service of the Complaint for the Defendant on June 21, 2016 at his

 residence in Bucks County." Plaintiffs' December 2018 Motion to Amend, ,i 16 (quoting

 Opinion, June 8, 2018, at 1). Plaintiffs also asserted that this "Court has indicated that

                                              8
notice of trial was sent to the parties prior to the non-jury trial of the proceeding of

which he was aware, yet he did not appear." Id. at ,1 29. In its Opinion, this Court

observed that "the record is clear that Mr. Ovrutsky owns the very property where the

accident occurred, and owns and operates the property himself as 'Northeast Medical

Center."' Opinion, June 27, 2019, at 11. This Court properly considered the December

2018 Motion illuminated by new relevant facts that were explicitly entered as findings of

fact in its Opinion and Verdict and granted the amendment. Contra Defendant's Reply,

'V 142.

          Finally, unlike Campbell v. Attanasio, 862 A.2d 1282 (Pa. Super. 2004) which

Defendant cites to support his contention that our Order of June 27, 2019 runs afoul of

the coordinate jurisdiction rule, this Court was presented with additional facts and

evidence in deciding the December 2018 Motion to Amend. See Defendant's

Memorandum, pp. 16-17; see also Plaintiffs' Reply, p. 9. The instant case is more akin

to Nobles v. Staples, Inc., 150 A.3d 110 (Pa. Super. Ct. 2016), in which the Superior

 Court found no violation of the coordinate jurisdiction rule when a trial judge granted

 an equivalent of summary judgment to the defendant shortly after the plaintiffs expert

 witnesses had been precluded on motions in limine, even though a prior judge denied

 the defendant's earlier motion for summary judgment "without further comment." See

 id. at 112-13, 119-20. Here, we have a practically identical situation where Judge New

 did not provide any "further comment" or explanation for his denial of the September

 2016 Motion to Amend. We cannot ascertain what facts were considered by Judge New

 and therefore the additional facts and the different procedural posture were free to be

 considered by this Court in the December 2018 Motion.



                                                9
          D. Defendant Boris Ovrutsky had proper and timely notice of all
             relevant proceedings and that judgment could be entered
             against him.
      Boris Ovrutsky had been properly served and notified of subsequent proceedings

in this case including Plaintiffs' December 2018 Motion to Amend. Furthermore, the

owner of those assets was properly served. Contrary to Mr. Ovrutsky's assertions

throughout his Motion to Vacate, he was a party to this lawsuit as Northeast Medical

Center, the fictitious name under which he owned the Property as its sole proprietor. It

was in this capacity of owner and sole proprietor of the Property, which was fictitiously

named and held out as Northeast Medical Center, that Mr. Ovrutsky was timely served

on June 21, 2016 according to the Affidavit of Service filed on June 28, 2016. Mr.

Ovrutsky accepted service at 3900 Pond View Lane, Huntington Valley, PA 19006,

which was the same address where Plaintiffs eventually mailed the Praecipe to Enter

Judgment. Under the mailbox rule, see Plaintiffs' Response, ,i 39-41, "proof of a

mailing raises a rebuttable presumption that the mailed item was received [, which] is

not nullified solely by testimony denying receipt of the item mailed." Breza v. Don

Farr Moving & Storage Co., 828 A2d 1131, 1135 (Pa. Super. 2003) (citations and
quotations omitted).

       Here, Plaintiffs provided a certificate of service that was attached to the Praecipe

and Defendant provided nothing other than counsel's assertions that Defendant did not

receive the Praecipe. See Defendant's Exhibit J; see also Defendants' Motion, ,i 38-41.

Furthermore, Defendant's Notice of the December 2018 Motion to Amend, which

Defendant claims was mailed to Defense Counsel's former address in Marlton, New

Jersey, was also mailed to Mr. Ovrutsky's home address according to the Certificate of

Service on December 2, 2018 - the same home address where Mr. Ovrutsky had initially

                                             10
been served. See Defendant's Motion, 1 58; see also Defendant's Exhibit L. Regardless

of the lack of automated emails in Defense counsel's inbox, these physical mailings -

particularly to the Defendant's residence - constitute sufficient notice of the

proceedings in this case. See Defendant's Reply, at p. 5-6. Ultimately, even though Mr.

Ovrutsky may not have been a party in this case under the name "Boris Ovrutsky'' - as

indicated to Defense counsel by thee-filing system when he originally tried to file this

Motion to Vacate - Mr. Ovrutsky was always a party in this case and received notice of

the filings in his capacity as owner and sole proprietor of the Property fictitiously named

"Northeast Medical Center." Id. at 6.



          E. The Court did not err in granting Plaintiffs' December 2018
             Motion to Amend.
       This Court denied Mr. Ovrutsky's underlying Motion to Vacate the June 27, 2019

Order and Strike the judgment entered against him. Although Mr. Ovrutsky has

characterized the June 27, 2019 Order as an effective default judgment against him, it

merely granted a name change to Northeast Medical Center, a fictious name under

which Mr. Ovrutsky did business as a sole proprietor. Thus, the judgment had already

effectively been entered against Mr. Ovrutsky when Plaintiffs filed the Praceipe on

October 2, 2018 to enter judgment based on the June 8, 2018 verdict against Northeast

Medical Center.

       Although Mr. Ovrutsky is not and was not a corporate entity, he nevertheless held

himself out as Northeast Medical Center by virtue of the sign on the Property that he

owned and his lack of use of any other corporate entity to shield him from personal

liability for the Property. Indeed, the leases Defendant provided as exhibits to his


                                             11
Motion to Vacate indicate that he was doing business with the tenants of the Property

under his own name. See Defendant's Motion, Exhibit F. Despite the repeated

assertions of Mr. Ovrutsky that he had "no interest in or affiliation with a business entity

known as Northeast Medical Center, NE Medical Center or Northeast Medical Center

Associates," the record shows that Mr. Ovrutsky was a sole proprietor and owner

operating under the fictitious name of "Northeast Medical Center," which was

emblazoned on the sign identifying the Property.

        As stated above, Pennsylvania law permits an amendment to the complaint such

as this one, where the same assets remain subject to liability, because the amendment

simply changes the name of the party by which the assets are identified and does not

make new assets subject to liability by virtue of the new name. The Superior Court has

held:

        When the original complaint seeks to impose liability against the assets of
        a business entity and the amendment is designed merely to correct the
        description of the business entity already made a party to the proceedings
        e.g., an amendment to change the party designation from a corporation to
        a partnership, the amendment is properly permitted.

Fretts v. Pavetti, 282 Pa. Super. 166, 171, 422 A.2d 881, 883 (1980) (allowing

amendment after the lapsing of the statute of limitations to name a sole proprietor as

defendant when the original named defendant was a fictitious name that the sole

proprietor was operating under even though he was registered under a different

fictitious name, finding that "(plaintiffs] were misled by the use of the name "Stop N

Shop" when it was not properly registered, and they should not be prevented thereby

from pursuing their action."); see also Waugh, supra. Here, the original complaint

sought to impose liability against the assets of a business entity and that entity doing

 business was Boris Ovrutsky, the sole proprietor and owner of the Property at 9150-

                                              12
9200 Marshall Street, Philadelphia, PA 19114, operating under the unregistered

fictitious name of Northeast Medical Center. The assets subject to liability were the

same before and after the amendment. Consequently, this Court's granting of the

December 2018 Motion to Amend was proper as was this Court's denial of Mr.

Ovrutsky's Motion to Vacate and Strike.



          F. There are no extraordinary causes or equitable considerations
             that justify granting Defendant's Motion to Vacate.
       No circumstances - whether extraordinary causes or equitable considerations -

warrant a vacating of the judgment after the 30 days allowed by 42 Pa.C.S.A. § 5505.

Unlike the December 2018 Motion to Amend, this Motion to Vacate does seek "to

modify or rescind" this Court's final order entering judgment pursuant to 42 Pa.C.S.A. §

5505 because this Motion seeks to extricate a party, Mr. Ovrutsky, from the judgment

that was entered against him doing business as Northeast Medical Center and evade

responsibility. For the reasons explained above, there are no circumstances "so grave or

compelling as to constitute extraordinary cause justifying intervention by the court, such

as the present profusion of dilatory tactics, [such that the] court may open or vacate its

order after the 30-day period has expired." First Union Mortg. Corp. u,

Frempong, 744 A.2d 327, 334 (Pa. Super. 1999) (citations and quotations omitted).




                                             13
      JV.     Conclusion

      For the foregoing reasons, this Court denied with prejudice the Motion to Vacate

of Defendant Boris Ovrutsky d/b/a Northeast Medical Center and respectfully request

that this decision be affirmed.



                                        BY THE COURT:




                                           14
EXHIBIT
  ''A''
   IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                   FIRST JUDICIAL DISTRICT
               TRIAL DIVISION - CIVIL SECTION

DARRELL DANDRIDGE AND
SHEILA DANDRIDGE
     Plaintiffs
                                                    JANUARY TERM, 2016
             v.                                     No. 2464
                                                    (160102464)
NORTHEAST MEDICAL CENTER,                           Control No.: 18120514
  Defendant

                                      ORDER
       AND NOW, this 27th day of June, 2019, it is hereby ORDERED AND DECREED,

  1.      Plaintiff Darrell Dandrige's Motion to Amend Complaint is GRANTED.

  2.      The complaint shall be amended to correct the designation of the Defendant
          from "Northeast Medical Center" to "Boris Ovrutsky d/b/a Northeast Medical
          Center."

  3.      Judgment is entered in favor of Plaintiff Darrell Dandridge and against
          Defendant Boris Ovrutsky d/b/a Northeast Medical Center in the amount of
          $90,606.74.



                                        BY THE COURT:
                                               7�

                                                                          Stella Tsai,,).

        lll\11111111111111111111111
               16010246400091
                                                                  DOCKETED
                                                              COMPLEX LIT CENTER

                                                                  JUL 2    2019
                                                                 J.STEWART
    IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNlY
                    FIRST JUDICIAL DISTRICT
                TRIAL DIVISION - CIVIL SECTION

DARRELL DANDRIDGE AND
SHEILA DANDRIDGE,
    Plaintiffs
                                                         JANUARY TERM, 2016
                v.                                       No. 2464
                                                         (160102464)
NORTHEAST MEDICAL CENTER,                                Control No.: 18120514
    Defendant

                                          OPINION

Tsai, J.

     I.         Introduction

          On June 4, 2018 this Court conducted a bench trial on Plaintiff Darrell

Dandridge's premises liability claims against Northeast Medical Center, the named

Defendant in this action. These claims arose from Plaintiff's fall on the ramp leading to

the entrance of a medical office building located at 9150-9200 Marshall Street,

Philadelphia, PA 19114 (the "Property"), which is known as the Northeast Medical

Center. Plaintiff was present and represented by Jeffrey Zimmerman, Esquire of

Rovner, Allen, Rovner, Zimmerman, and Schmidt. No individual or counsel appeared at

trial on behalf of Defendant Northeast Medical Center, even though notice of the trial

time and date was duly served on Northeast Medical Center at the residence of Boris

Ovrutsky, its sole proprietor.

          We found in favor of Plaintiff and awarded damages in the amount of $90,606.74

in a written decision filed on June 8, 2018. Judgment was entered on October 2, 2018.

          Plaintiff filed a Motion Amend Complaint on December 5, 2018 seeking to amend

the caption and substitute "Boris Ovrutsky d/b/a Northeast Medical Center" in place of


                                                1
"Northeast Medical Center." The motion was served upon Mr. Ovrutsky and his

counsel, but no response was ever filed. Earlier in the litigation, Plaintiff filed a

substantially similar motion to amend that Mr. Ovrutsky responded to, and the

Honorable Arnold L. New denied. For the reasons stated below, we conclude that

denying Plaintiffs present Motion to Amend would constitute a "manifest injustice"

under Pennsylvania law and, accordingly, grant the Motion.


    II.          Discussion

                A.     This Court May Permit Amendment of the Complaint
                       After Judgment is Entered.

          It is well established that "[t]he courts of this Commonwealth have been very

liberal in allowing amendments to the caption to change the name of a party at any time,

including after judgment." See, e.q., Claudio ti. Dean Machine Co., 574 Pa. 359, 831 A.2d

140, 146 (2003) (citing, inter alia, Pa. R.C.P. 1033; Russeck v. Shapiro, 170 Pa. Super.

89, 84 A.2d 514 (1951); In re Francis Edward McGillick Foundation, 406 Pa. Super.

249, 594 A.2d 322, 329 (1991), ret1'd on other grounds, 537 Pa. 194, 642 A.2d 467

(1994)). See also Hotel Redington ti. Guffey, 148 Pa. Super. 502, 25 A.2d 773, 776

(1942) (allowing amendment from the complaint to correct the name of defendant from

"Hotel Redington" to "Redington Hotel Corporation" even after judgment had been

entered) (citing, inter alia, Fuel City Mfg. Co.   ti.   Waynesburg Prod. Corp., 268 Pa. 441,
112 A. 145 (1920)).


                B.     The Complaint May Be Amended to Correct the Name of a
                       Party.

      Failure to name the correct party is a technical defect that can be cured by

amendment of the complaint at any time, absent prejudice to the opposing party. See,


                                              2
    e.g., Zercher u, Coca-Cola USA, 438 Pa. Super. 142, 651 A.2d 1133, 1134 (1994) ("to

    secure a determination of cases on their merits the trial court should grant, whenever

    possible, a petition to change the name on a pleading" unless there is prejudice or

    surprise to the other party) (citations omitted); and Horowitz u. Universal

    Underwrite,·s Ins., 397 Pa. Super. 473, 580 A.2d 395, 398 (1990) (Rule 1033 "has

    repeatedly been interpreted as requiring the liberal evaluation of amendment requests

    in an effort to secure a determination of cases based upon their merits rather than based
    upon a mere technicality.") (citations omitted).

           Although the instant motion was filed on December 5, 2018, well after the statute

    of limitations has expired; it is still feasible for the Plaintiff to obtain such relief where,

    as here, there is no question that amendment is being sought to correct how the

    Defendant is named and not to substitute a new and distinct entity or person in its

place. When addressing a request to amend the designation of another party after the

statute oflimitations has run, we must determine whether the right party was originally

sued under the "Tong designation. The operative test is "whether the right party was

sued but under a wrong designation, or whether a wrong person was sued and the

amendment was designed to substitute another and distinct party." Tf the right party

was sued under the incorrect name, and the moving party is not seeking the substitution

of a distinct party, the motion to amend the complaint should be granted. See, e.g.,

Wicker u. Esposito, 500 Pa. 457, 457 A2d 1260, 1260 (1983) (per curiam); and

Hamilton u. Bechtel, 441 Pa. Super. 390, 657 A.2d 980, 981 (1995).




1
 The fall occurred on February 14, 2014, and the statute of limitations ran on February
14, 2016. 42 Pa.C.S.A. § 5524(2).


                                                  3
      In Waugh v. Steelton Taxicab Co., plaintiff was injured riding in a taxicab owned

by the Steelton Taxicab Company, and he filed suit against that entity, erroneously

believing it to be a corporation. 89 A.2d 527, 527-28 (Pa. 1952). Plaintiff Waugh later

discovered that Steelton Taxicab Company was not a corporation but actually was the

fictitious name used by Anthony John Kosir to conduct his taxicab business. Id. at 528.

Service had been made upon Kosir when the Plaintiff still thought that Kosir was the

principal of Steelton Taxicab Company. After the statute of limitations had run, Plaintiff

sought to amend the complaint to replace Steelton Taxicab Company with Kosir as the

defendant, which the trial court denied. Id.

       The Pennsylvania Supreme Court reversed, holding that, "(i)t would be strange

indeed if the law would permit a person actually responsible for a civil or criminal act to

escape accountability because the summons or warrant served on him named him

Richard Roe instead of John Doe." Id. The court permitted the complaint to be amended

because "no one other than Kosir was ever involved because there was no entity as the

Steelton Taxicab Company apart from the personality of Kosir." Id. at 529 (emphasis

original).

       Similarly, in Jacob's Air Conditioning & Heating v. Associated Heating & Air

Conditioning, plaintiff Jacobs Air Conditioning and Heating brought a breach of

contract action against Associated Heating and Air Conditioning ("Associated Heating").

366 Pa. Super. 430, 531 A.2d 494 (1987). Plaintiff was not a corporation, but rather an

individual, Fred Jacobs, who did business under the name" Jacobs Air Conditioning and

 Heating." Id. at 496. Defendant Associated Heating filed preliminary objections arguing

 that there were no such corporation named Jacobs Air Conditioning and Heating and

 plaintiff lacked the capacity to sue. Id. at 495. The trial court agreed and dismissed the


                                               4
complaint. Id. On appeal, the Superior Court observed that "[t]he fact that Jacob's Air

Conditioning and Heating was a fictitious name or whether the fictitious name was

owned by an individual or corporation does not affect [defendant's] alleged contractual

obligations." Id. at 496. There the Superior Court reversed the trial court, holding that

permitting plaintiff to amend the complaint to correct its own name would not prejudice
the defendant. Id. at 497.

       In yet another matter, Clark u, Wakefern Food Corp., the Superior Court held

that when defendant was erroneously sued as "Wakefern Food Corporation t/a Shop

Rite# 411• based on information supplied by the store's insurer, amendment was

permitted to name the actual owner. 910 A.2d 715, 717-18 (Pa. Super. 2006). As there

was no dispute that the fall occurred in Shop Rite s 411 and that plaintiff Clark served

the manager of that store with the complaint, the court held that "the proposed

amendment is not an attempt to add a new party since the party named was 'Shop Rite,'

the corporate name of the store's actual owner." Id. at 717. The Superior Court reasoned

that designation of"Shop Rite ii 411" was enough "to clearly indicate the 'corporate

name' of the true owner. The fact that the wrong corporate name was added does not

change the fact that the right corporate name is also on the complaint." Id. at 721

(emphasis original). See also Powell u, Sutliff, 410 Pa. 436, 189 A.2d 864, 864-65

(1963) (amendment of the complaint to change designation of Sutliff Chevrolet

Company from a partnership to a corporation was permitted after the statute of

limitations had run).




                                              5
             C.      As its Sole Proprietor, Ovrutsky is One and the Same with
                     Defendant Northeast Medical Center.

      In prior pleadings and papers filed with this Court, Mr. Ovrutsky admits to being

the owner and operator of the property located at 9150-9200 Marshall Street, but

denied that he and Northeast Medical Center were one and the same. Ovrutsky Brief at

pp. 2-3 (filed October 10, 2016); Ovrutsky Brief, Exhibit A at pp. 2- 3, 8-10, 15-16

(leases naming Boris Ovrutsky as landlord for the property) (filed October 11, 2016);

Ovrutsky Supplemental Brief at p. 2 (filed October 11, 2016). Mr. Ovrutsky thus argued

that the statute oflimitations had run and the complaint could not be amended to add

him as a new defendant. Id. at pp.3-4, 7-10. In support of this argument, Mr. Ovrutsky

cited Hoare v. Bell Tel. Co., 500 A.2d 1112 (Pa. 1987), Fredericks v. Sophocles, 831 A.2d

147 (Pa. Super. 2003), and Zercher v. Coca Cola, USA, supra, which are all

distinguishable from this case.

       In Hoare v. Bell Tel. Co., a premises liability case, the Hoarcs initially sued

Monarch Furniture Company, a corporation t/d/b/a Slumber City ("Monarch").

Monarch's answers to interrogatories indicated Monarch was operated as a sole

proprietorship by one Milton Kotler when the accident took place and became a

corporation afterward, but before the Hoares filed suit. Id. at 1113. The Hoares then filed

a motion to add Milton Kotler as an additional defendant, even though the statute of

limitations had passed. Id. The Supreme Court denied the Hoa res' motion to amend,

distinguishing Waugh because in that case "Steelton Taxicab Company" was the

fictitious name defendant Kosir always used.

       In Hoare, Monarch Furniture Company was a viable and existing corporation by

the time the litigation commenced and the plaintiffs erroneously brought suit against



                                              6
the corporation and not against Kotler, who operated as a sole proprietor with the

business name of Monarch Furniture Company at the time plaintiff fell. Id. at 1114.

Unlike Hoare, the record in this case shows that Northeast Medical Center has

remained a sole proprietorship, owned and operated by Mr. Ovrutsky, when the fall

occurred through the entirety of the litigation. There is nothing in the record to indicate

that Mr. Ovrutsky ever obtained corporate status for Northeast Medical Center before or

even after the litigation commenced.

         In a questionable effort to align himself with the defendant in Hoare, Mr.

Ovrutsky pretended as if the Plaintiff had intended to name "Northeast Medical Center

Associates" as the defendant in this case, when, in fact, the Plaintiff named "Northeast
Medical Center" without the word "Associates" as the defendant. For example, at page

10   of his brief, Mr. Ovrutsky writes:

                Mr. Ovrutsky is an individual and has no interest in or affiliation with
                a business entity known as Northeast Medical Associates.
                Consequently, plaintiffs motion amend the complaint in this matter
                is an attempt to name an entirely new party to the action after the
                statute of limitations has expired.

Id. Mr. Ovrutsky obfuscated the record by capitalizing on the similarity between the

identities of the named defendant "Northeast Medical Center", which Mr. Ovrutsky

owned and operated as a sole proprietor, and "Northeast Medical Center Associates",

the former owner of the property. This sleight of hand enabled Mr. Ovrutsky to argue,

however improperly, that it would be a mistake to allow the Plaintiff to amend the

complaint to name "Boris Ovrutsky d/b/a Northeast Medical Center" as the defendant

because "Northeast Medical Center Associates"-which was not the named

defendant-and Mr. Ovrutsky are separate entities-which, of course, they are. By

amending the complaint in the manner requested by Plaintiff, Mr. Ovrutsky further


                                                7
argued, again improperly, the Court would be adding a new party to the litigation after

the statute oflimitations had expired. Ovrutsky Brief at pp. 7-8, 10. This argument

misrepresents what the Plaintiff sought to do in this Motion to Amend and his prior

Motion to Amend.

       Mr. Ovrutsky, an individual, acquired the property from an entity called

"Northeast Medical Center Associates," and then operated the property himself, as a

sole proprietor, under the name "Northeast Medical Center." The entity "Northeast

Medical Center Associates" has never been named as a party to this action. Plaintiff

named as a defendant "Northeast Medical Center d/b/a NE Medical Center." Unlike

Hoare, there has been no evidence submitted that there was a change in ownership

between February 14, 2014, the date Plaintiff fell, and January 20, 2016, the date

Plaintiff commenced this action. Mr. Ovrutsky never alleged that he created a

corporation, limited liability company partnership, or other entity to manage the

property. Mr. Ovrutsky never submitted articles of incorporation, certificate of

organization, or other papers to the court to indicate that a separate entity known as

"Northeast Medical Center" existed on or before January 20, 2016.

       Fredericks involved a suit against a partner but not the correct partnership, and

the Superior Court held that amending the complaint to refer to the correct partnership

after the statute of limitations had run was prohibited. 831 A.2d at 149-50. Fredericks is

not applicable to this case as neither Plaintiff nor Mr. Ovrutsky have alleged that the

property was owned or operated by a partnership.

       Finally, in Zercher, plaintiffs used the trademarked name of a product instead of

the name of the company which manufactured the product in their original complaint.

After the statute of limitations had lapsed, plaintiffs attempted to amend the complaint


                                             8
to substitute the manufacturer's name for the product's name (and later the

manufacturer's successor by merger). The amendments were denied because none of the

corporations who manufactured the product at issue had ever used the trademarked

product name as a business name. 651 A.2d at 1134-1135. Zercher is inapplicable. In

Zercher the plaintiff named as defendant a trademarked product, not the manufacturer,

which were not, in fact, the same entity. Here, Northeast Medical Center and Mr.

Ovrutsky are indistinguishable. There is no entity as the Northeast Medical Center

apart from the personality of Boris Ovrutsky.

       It is undisputed that Mr. Ovrutsky was the owner of the property at issue at the

time Plaintiff was injured by virtue of a deed.from Northeast Medical Center Associates

to Mr. Ovrutsky, that was executed on January 5, 2005 and recorded on January 18,

2005. Plaintiffs Exhibit D. Mr. Ovrutsky executed leases with tenants in that property

under his own name. Ovrutsky Brief Exhibit A (filed October 11, 2016). The property

bears the sign "Northeast Medical Center." Lastly, Mr. Ovrutsky accepted service on

behalf of Northeast Medical Center on June 21, 2016. Plaintiffs Exhibit E; Our Opinion

of June 8, 2018 at pp.r-z. Mr. Ovrutsky's argument that he never did business as

"Northeast Medical Center" ignores the fact that he owned and operated a building

publicly known as "Northeast Medical Center.• We find that at the times relevant to this

action Mr. Ovrutsky and the Northeast Medical Center were one and the same.

       As in Waugh, the complaint to should be amended to name the Defendant as

"Boris Ovrutsky d/b/a Northeast Medical Center." Having failed to appear at trial or

respond to the Motion to Amend of his own accord, Mr. Ovrutsky is in no position to

argue prejudice or surprise in the disposition of this matter.
              D.     The Coordinate Jurisdiction Rule Does Not Preclude
                     Relief.

       As previously stated, Judge New denied Plaintiff's prior Motion to Amend the

complaint on November 30, 2016. We must therefore consider whether the coordinate

jurisdiction rule bars us from granting Plaintiff the relief he seeks.

       In most situations, the coordinate jurisdiction rule "commands that upon

transfer of a matter between trial judges of coordinate jurisdiction, a transferee trial

judge may not alter resolution of a legal question previously decided by a transferor trial

judge." 2.ane u, Friends Hospital, 575 Pa. 236, 836 A.2d 25, 29 (2003)) (citing, inter

alia, Commonwealth v. Starr, 541 Pa. 564, 664 A.2d 1326, 1331 (1995)).

               Departure [from the coordinate jurisdiction rule) ... is allowed only
               in exceptional circumstances such as where there has been an
               intervening change in the controlling law, a substantial change in the
               facts or evidence giving rise to the dispute in the matter, or where the
               prior holding was clearly erroneous and would create a manifest
               injustice if followed .... It is manifest that a judge may not lightly
               overrule the prior decision of another judge of the same court. In
               some circumstances, however, application of the rule can thwart the
               very purpose the rule was intended to serve, i.e., that judicial
               economy and efficiency be maintained.

Ryan v. Berman, 572 Pa. 156, 813 A.2d 792, 795 (2002) (citing Starr, 664 A.2d at 1331-

 32 (1995); Salerno v. Philadelphia Newspapers, Inc., 377 Pa. Super. 83, 546 A.2d 1168,

 1170 (1988)) (quotation marks omitted). For the purposes of the coordinate jurisdiction

 rule, a "manifest injustice" only occurs in "situations in which adhering to the prior

 holding would be, in essence, plainly intolerable." 2.ane, 836 A.2d at 30. See also Id.,

 836 A.2d at 34-35 ("it should not be considered a 'manifest injustice' that an erroneous

 prior order will merely delay correct resolution of a case, but rather, adherence to the

 prior order must be such that it will cause considerable substantive harm aside from

 delay .... ") (Nigro, J., concurring).


                                               10
      The prior order did not state any reasons for the denial of the Plaintiffs prior

motion to amend, which, based on information and belief, was issued on the papers

alone without a hearing. At trial, we had an opportunity to assess and consider the

relevant facts in the context of the entire record that would not have been available to

Judge New in 2016.

      As discussed supra, the record is clear that Mr. Ovrutsky owns the very property

where the accident occurred, and owns and operates the property himself as "Northeast

Medical Center". Where, as here, the named entity "Northeast Medical Center" is

operated by a sole proprietor, Mr. Ovrutsky and Northeast Medical Center are regarded

to be one and the same and that the statute of limitations will not bar amendment of the

complaint to reflect that Mr. Ovrutsky does business as "Northeast Medical Center."

       Under these circumstances, we are persuaded that the November 30, 2016 order

denying Plaintiff's prior Motion to Amend the Complaint was clearly erroneous. We

would not be surprised if the disposition of the prior Motion to Amend had something to

do with Defendant's invalid representation to the Court that "Northeast Medical Center

Associates", the former owner of the property, was the named defendant in this case,

when the actual named defendant in this case is and was "Northeast Medical Center",

the same identity Mr. Ovrutsky has used to conduct his business as the owner and

operator of the Property.

       Based on the record as we know it, enforcing the prior order would create a

manifest injustice to the Plaintiff. Northeast Medical Center is not a corporation, limited

liability company, partnership, or any other sort of entity. Without the amendment,

 Boris Ovrutsky, the owner of Northeast Medical Center at the time of Plaintiffs fall,

might very well escape liability to Plaintiff for his negligence as its proprietor, even


                                              11
though Mr. Ovrutsky and Northeast Medical Center are regarded under Pennsylvania

law to be one and the same. As our Supreme Court said in Waugh, "[i]t would be

strange indeed if the law would permit a person actually responsible for a civil ... act to

escape accountability because the summons or warrant served on him named him
Richard Roe instead of John Doe." 89 A.2d at 528.


   III.         Conclusion

          Based on the facts presented and the applicable law, we find that Boris Ovrutsky

and the Northeast Medical Center were one and the same, and amending the complaint

to correct the designation of defendant Northeast Medical Center to "Boris Ovrutsky

d/b/a/ Northeast Medical Center" is proper. We also conclude that the coordinate

jurisdiction rule does not prohibit us from granting the amendment requested.

          We grant Plaintiffs Motion to Amend Complaint. An appropriate order follows,




                                                                              Stella Tsai, J.
                                                                             June 27, 2019




                                             12